UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 31, 2014 LIFEWAY FOODS, INC. (Exact name of registrant as specified in its charter) ILLINOIS 000-17363 36-3442829 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6431 West Oakton St. Morton Grove, IL (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (847)967-1010 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 31, 2014, Lifeway Foods, Inc. (the “Company”) announced the Company’s fourth quarter results for 2013. A copy of the press release is attached as Exhibit 99.1 to this Form 8-K.This Form 8-K and Exhibit 99.1 are each being furnished to the Securities and Exchange Commission (the “SEC”) pursuant to Item 2.02 of Form 8-K and are therefore not to be considered “filed” with the SEC. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Press release dated March 31, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIFEWAY FOODS, INC. Dated:March 31, 2014 By: /s/ Edward Smolyansky Edward Smolyansky Chief Financial and Accounting Officer, Secretary and Treasurer EXHIBIT INDEX Exhibit No. Description Press release dated March 31, 2014.
